COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
MICHAEL DAVID DURALIA,                            )
                                                                              )               No.  08-02-00197-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
70th District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Ector County, Texas
Appellee.                           )
                                                                              )                   (TC# A-29,177)
                                                                              )
 
 
MEMORANDUM   OPINION
 
This appeal arises
from a revocation of probation.  On
February 11, 2002, Appellant, Michael David Duralia,
entered a plea of guilty to the charge of assault.  He was sentenced by the trial court to 5
years=
confinement in the State Jail Division of the Texas Department of Criminal
Justice.  The sentence was probated, and
Appellant was placed on community supervision  for 5 years.
On April 3, 2002,
a hearing was held on the State=s
First Amended Motion to Revoke Community Supervision.  Appellant plead not true to the allegations
in the motion.  At the conclusion of the
hearing, the trial court revoked Appellant=s
probation and assessed punishment at a term of five years= confinement in the State Jail Division
of the Texas Department of Criminal Justice. 
We affirm.




Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct.
2094, 18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,
516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v.
State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel=s
brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
We have carefully
reviewed the record and counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.  A
discussion of the contentions advanced in counsel=s
brief would add nothing to the jurisprudence of the state.
The judgment is
affirmed.
 
 
May
22, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)